Motion Granted; Order filed December 3, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00040-CR
                              NO. 14-20-00041-CR
                                ____________

                 RODNELL HERBERT TURNER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1605839 and 1605840

                                     ORDER

      In each of these appeals, appellant’s court-appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. In each case,
appellant filed a motion requesting to review the record and file a pro se brief. See
Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). The motion is granted in both cases.
      Accordingly, we hereby direct the Judge of the 337th District Court to afford
appellant an opportunity to view the trial record in each case in accordance with
local procedure; that the clerk of that court furnish the record in each case to
appellant on or before December 18, 2020; that the clerk of that court certify to
this court the date on which delivery of the record to appellant is made in each
case; and that appellant file his pro se brief in each case with this court within
thirty days of that date.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2